     Case 2:18-cv-06871-JVS-AGR Document 51 Filed 07/13/20 Page 1 of 3 Page ID #:380



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10    MELVIN R. ARRANT,                        )      NO. CV 18-6871-JVS (AGR)
                                               )
11                         Plaintiff,          )
                                               )      ORDER ACCEPTING IN PART
12        v.                                   )      FINDINGS AND RECOMMENDATIONS
                                               )      OF UNITED STATES
13                                             )      MAGISTRATE JUDGE
      R. VELASQUEZ, et al.                     )
14                                             )
                           Defendants.         )
15                                             )
16
               Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
17
      Complaint, records on file, the Report and Recommendation of the United States
18
      Magistrate Judge (“Report”), the Objections and Plaintiff’s Declaration. Further, the
19
      Court has engaged in a de novo review of those portions of the Report to which
20
      Plaintiff has objected.
21
               In his objections, Plaintiff cites the First Amended Complaint (“FAC”)
22
      allegations that he was given a 2" by 2" scrub pad, along with a cup of cell block 64,
23
      to clean the urine and feces in a cell after he was moved to administrative
24
      segregation. (Objections at 4-5; First Amended Complaint (“FAC”) at 8, 11.) Plaintiff
25
      argues that the FAC alleges these supplies were “hardly enough to sufficiently
26
      sanitize the Plaintiff’s living quarters.” (FAC at 8.) Plaintiff contends that it is
27
      reasonable to infer the scrub pad did not have the absorbency of a sponge and would
28
      not have been capable of cleaning up the urine and feces. Therefore, he argues,
     Case 2:18-cv-06871-JVS-AGR Document 51 Filed 07/13/20 Page 2 of 3 Page ID #:381



 1    Defendants’ motion to dismiss Claims Two and Three of the FAC should be denied.
 2          IT IS ORDERED that Defendants’ motion to dismiss is GRANTED IN PART
 3    and DENIED IN PART as follows:
 4          (1) The official capacity claims are dismissed with prejudice;
 5          (2) Defendants’ motion to dismiss Claims One, Two and Three in Defendants’
 6    individual capacity is denied; and
 7          (3) Defendants are directed to respond to the FAC within 30 days after entry of
 8    this order.
 9          Along with his objections, Plaintiff filed a motion for appointment of counsel
10    (“Motion”). (Dkt. No. 50.) Plaintiff states that he is unable to afford counsel and the
11    imprisonment limits his ability to litigate his case. Plaintiff states that “the issues
12    involved in this case are complex and require[] significant research and
13    investigation,” and the “COVID-19 Order” limits his access to the prison law library to
14    conduct research. (Motion at 1-2.) Plaintiff requests counsel to assist him with
15    expert testimony at trial, cross examination of witnesses and presentation of
16    evidence. Plaintiff requests that the Court appoint “Christopher Arledge a member of
17    ‘One LLP’.com as counsel in this case who has been appointed as counsel in the
18    Plaintiff’s pending complaint no. 2:17-cv-00393-JVS (AGR[x]).” (Id. at 2.)
19          Generally, a person has no constitutional right to appointment of counsel for §
20    1983 claims. See Campbell v. Burt, 141 F.3d 927, 931 (9th Cir. 1998). A court has
21    discretion to request counsel for indigent civil litigants pursuant to 28 U.S.C. §
22    1915(e)(1) under “exceptional circumstances.” Agyeman v. Corr. Corp. of America,
23    390 F.3d 1101, 1103 (9th Cir. 2004). To determine whether exceptional
24    circumstances exist, a court must consider the litigant’s likelihood of success on the
25    merits as well as the ability of the litigant to articulate his claims pro se in light of the
26    complexity of the legal issues involved in the case. Id.; Weygandt v. Look, 718 F.2d
27    952, 954 (9th Cir. 1983).
28          Plaintiff’s request for counsel for purposes of trial is premature. Plaintiff shows

                                                    2
     Case 2:18-cv-06871-JVS-AGR Document 51 Filed 07/13/20 Page 3 of 3 Page ID #:382



 1    no exceptional circumstances justifying appointment of counsel at this stage of the
 2    proceedings. The issues in his case are not complex. Plaintiff has demonstrated the
 3    ability to articulate his claim pro se.
 4          IT IS ORDERED that Plaintiff’s motion for appointment of counsel is DENIED
 5    WITHOUT PREJUDICE at this stage of the proceedings. Nothing in this order
 6    prevents Plaintiff from retaining counsel on his own.
 7
 8
 9
10    DATED: July 13, 2020
                                                          JAMES V. SELNA
11                                                   United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
